Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 12 has been amended from “The pea-harvesting machine of claim 11 the stage provides” to --The pea-harvesting machine of claim 11 wherein the stage provides--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/MATTHEW IAN NEAL/Examiner, Art Unit 3671